Citation Nr: 0934405	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-16 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently assigned a 10 
percent evaluation.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently assigned a 10 percent 
evaluation.

3.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury, with laxity, currently 
assigned a 20 percent evaluation.

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 2002 and September 2003.  He failed to report 
for a Board hearing scheduled in June 2009.

Service connection for depression was denied in September 
2002, and in September 2003, the RO denied service connection 
for PTSD.  While the RO did not consider that the Veteran 
filed a notice of disagreement with the rating decision 
denying service connection for PTSD, the arguments received 
from the Veteran in July 2004, within one year of the 
September 2003 rating decision, included arguments pertaining 
to PTSD.  Particularly under these circumstances, the issue 
of service connection for PTSD must be considered as part of 
the appeal.  See also Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected low back and 
right knee disabilities have increased in severity since his 
last examination, in August 2002.  The Veteran is entitled to 
a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  
Concerning the claim for service connection for an acquired 
psychiatric disability, as to PTSD, the Veteran contends that 
the stressful event to which he was exposed in service was a 
fire.  He states that he was in a backdraft explosion during 
a training mission, and was the only man on line fighting a 
jet fuel fire when the explosion occurred.  Since this did 
not occur in combat, corroboration of the claimed stressor is 
required.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Service department records show that the Veteran was 
undergoing training to qualify as a firefighter at the time 
of the accident in question.  However, the service treatment 
record only states that he had a twisting injury to the knee 
on May 31, 1979.  No mention of a fire was made at that time.  
He was transferred to a private hospital that day for 
treatment of his knee.  The hospital record noted that 
"apparently" he had been fighting a fire when he injured 
the knee.  He underwent surgery of the right knee the 
following day, and was discharged from the hospital on June 
3, 1979, ambulatory with crutches.  Significantly, none of 
the events described by he Veteran in his April 12, 2003, 
statement occurred at that time, such as immediate surgery, 
followed by 3 to 4 days of unconsciousness, with days passing 
before he able to recognize his wife and friends.  Instead, 
surgery was not performed until the day after the injury, and 
2 days after that, he was discharged, ambulatory with 
crutches.  No subsequent mention of an injury in a fire was 
made in the medical records, nor were there any indications 
of any specific injuries related to fire, such as burns or 
smoke inhalation.  The Veteran was eventually discharged from 
service in November 1979 because his knee condition did not 
permit his return to his preferred occupational specialty of 
firefighter.  In his November 1979 statement requesting 
separation from service, he stated that he had an accident 
while fighting a fire in fire school which led to surgery on 
his right knee.  Thus, the evidence, does not corroborate a 
fire such as described by the Veteran in his statements made 
in connection with the current claim.  

The Veteran also contends that his acquired psychiatric 
disability is secondary to his service-connected 
disabilities.  Although the medical records include, on a few 
occasions, a diagnosis of a psychiatric disorder related to 
chronic pain, the Veteran has numerous non-service-connected 
disabilities, including orthopedic conditions.  His only 
service-connected disabilities at the present time are the 
right knee and low back conditions at issue in this appeal.  
However, the evidence is sufficient to trigger an 
examination.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The evidence indicates that the RO has been incarcerated in a 
prison, although he had a parole hearing scheduled for June 
2009, and, thus, could be released by now.  Although VA's 
ability to provide assistance to incarcerated Veterans is 
limited by the circumstances of the Veteran's incarceration, 
VA adjudicators must "tailor their assistance to the 
peculiar circumstances of confinement.  Such individuals are 
entitled to the same care and consideration given to their 
fellow Veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 
(1995), quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  To this end, VA provides guidelines for the 
examination of incarcerated Veterans.  Specifically, the AOJ 
or the local Veterans Health Administration (VHA) Medical 
Examination Coordinator is to confer with prison authorities 
to determine whether the Veteran should be escorted to a VA 
medical facility for examination by VHA personnel.  If that 
is not possible, the Veteran may be examined at the prison 
by: (1) VHA personnel; (2) prison medical providers at VA 
expense; or (3) fee-basis providers contracted by VHA.  See 
VA ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part III.iv.3.A.11.d 
(2008).

Records of the Veteran's treatment as an inmate include a 
notation in July 2007 that X-rays of the right knee and low 
back were to be obtained.  However, the reports of any such 
studies were not included in the medical records provided by 
the Veteran.  Those records, as well as any records of 
treatment since August 2008, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records from the 
Jess Dunn Correctional Center in Taft, OK:
*  All reports of X-rays or other 
radiographic studies of the right knee 
and/or low back obtained during the 
Veteran's incarceration, to include the X-
rays requested in July 2002;
*  All records of treatment dated from 
August 2008 to the present.
All efforts to obtain these records should 
be fully documented.

2.  Thereafter, schedule the Veteran for 
an examination to determine the current 
manifestations and severity of his 
service-connected degenerative joint 
disease of the lumbosacral spine, right 
knee arthritis and post-operative 
residuals of a knee injury, including 
laxity.  All symptoms should be reported 
in detail, including complete range of 
motion studies, and commentary as to the 
presence and extent of any functional loss 
due to painful motion, weakened movement, 
excess fatigability, repetitive motion, 
and/or incoordination.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should describe the extent to which a 
finding of functional loss due to pain is 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant.  If necessary, radiographic 
studies should be obtained to help 
determine the objective pathology.  In 
addition, as to the right knee, presence 
or absence of instability and/or 
subluxation should be noted, and, if 
present, any the severity of any such 
symptom should be noted.  The entire 
claims folder and a copy of this REMAND 
must be made available the physician.  The 
complete rationale for all opinions 
expressed should be provided.    

3.  Schedule the Veteran for a VA 
examination by a psychiatrist, to 
determine whether he has an acquired 
psychiatric disability which is related to 
service or service-connected degenerative 
joint disease of the lumbosacral spine 
and/or postoperative right knee injury 
residuals including degenerative joint 
disease and laxity.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  The examiner should 
provide a diagnosis for all psychiatric 
conditions currently present.  The 
examiner should then address the 
following: 
*  Whether any current acquired 
psychiatric disability was of service 
onset, or related to any events which 
occurred in service;
*  Whether any current acquired 
psychiatric disability was caused or 
aggravated by the service-connected low 
back and right knee disabilities.  
*  If PTSD is diagnosed, the examiner must 
specifically describe the stressor on 
which the diagnosis was based, and explain 
why it is sufficient, and how it is 
related to his current symptoms.

It is essential that the examiner provides 
a complete rationale for any opinion 
provided.  It would be helpful if the 
physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.
4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims for increased 
ratings for low back and right knee 
disabilities, and for service connection 
for an acquired psychiatric disability, to 
include PTSD, based on all indicated 
theories of entitlement, in light of all 
evidence of record.  Concerning PTSD, the 
RO must review the medical evidence as to 
a diagnosis, and specifically determine 
whether there is credible evidence 
corroborating the presence of the claimed 
stressor in service (see page 3, supra).  
If any of the claims remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, which includes the 
issue of service connection for PTSD, and 
afforded an opportunity to respond, before 
the case is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


